Title: To James Madison from Lafayette, [8 February 1785]
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Madison, James


[Versailles, 8 February 1785]
… [France has ordered] two large Armies to get in readiness … in Flanders and … in Alsace.… I hope matters will be compromised and a War avoided…. Your Ministers will write you more than I can respecting their negotiations…. Our friend Mr. jefferson has been unwell but now feels better…. Remember me to the Governor and all friends in Virginia.…
